DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 02/26/2020 has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they do not include the following reference sign(s) mentioned in the description: reference no. 654 described in paragraph 0036.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the aluminum substrate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The applicant is advised that, Claim 9 is being interpreted and examined as if it is dependent of claim 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ZHENG et al. (CN 106051499 A) in view of Preaux (US 7,256,671)
Regarding claim 1, ZHENG et al. discloses an LED bulb (see Figs. 1 and 2), comprising a bulb body (60, see Fig. 2), and an LED photoelectric module (20) installed on top of the bulb body, the LED photoelectric module having at least two branches of LED beads (light source (20) comprises at least two groups of light emitting color temperature of different LED light source module, see Figs. 3 and 4) and the at least 
Regarding the claim limitation “LED photoelectric module” such property was considered not a limitation but an inherent property of the structure defined by the body of the claim, since the claim or the specification doesn’t provide any specific definition or structure to differentiate it from any regular LED. 
ZHENG et al. is silent with respect to the control switch has a ball, the adjustment ring has a magnet (80, see Fig. 2), and the adjustment ring rotates around the bulb body, whereby the magnet draws the ball to roll to switch on or switch off the control switch.
Preaux teaches a housing (102, see Fig. 1), switching ring (104), lens (108 and lens cap 106, Col. 2; lines 37-51), wherein the adjustment ring has a magnet (310, see Figs. 3A and 3B), and the adjustment ring (switching ring 104, see Fig. 2, Col. 2; lines 40-51) rotates around the bulb body, whereby the magnet draws the ball to roll to switch on or switch off the control switch (the control switch has a ball and dedent system can be used in place of the positional magnets, see Figs. 3A and 3B, Col. 2; lines 52-55).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHENG et al.’s control switch to include a ball the magnet draws the ball to roll to switch on or switch off the control switch for the purpose of providing a more efficient switching system as suggested by Preaux. One would have been motivated to make this combination for improving reliability and longevity of the switch mechanism (see Col. 1; lines 40-43).

Regarding claim 9, ZHENG et al. further discloses a positioning post (40, see Figs. 1 and 2) is vertically arranged in the bulb body (60).
However, ZHENG et al. is silent with respect to a positioning hole fitting with the positioning post is provided on the aluminum substrate in the LED photoelectric module.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHENG et al.’s substrate by  hole for accommodating positioning post, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, selecting good heat conducting material and providing holes to mount the post would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 10, ZHENG et al. further discloses the bulb body has a flared shape, and the LED photoelectric module is installed on a wide end of the bulb body (see Figs. 1 and 2); wherein the at least two branches of LED beads have different color temperatures and are connected in parallel with each other (see Fig. 3); at least two branches of LED beads installed on a front surface of the substrate (see Fig. 1); the LED bulb further comprises a bulb housing (30) and a bulb cap (10, see Fig. 2), the bulb housing is arranged above the LED photoelectric module and covering the LED photoelectric module, an opening end of the bulb housing is connected with the wide end of the bulb body, and the bulb cap is screwed to a narrow end of the bulb body (see Fig. 7).
ZHENG et al. is silent with respect to the LED photoelectric module comprises an aluminum substrate, and driving components separately installed on the front surface and a rear surface of the aluminum substrate.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHENG et al.’s substrate by forming it from aluminum, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 
ZHENG et al. discloses all driving components, except for arranging them on the front surface and a rear surface of the aluminum substrate, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHENG et al. by rearranging LED drive chip circuit to be separately installed on the front surface and a rear surface of the substrate in order to provide effective electrical connection with the LED light source module, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

 Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art taken as a whole does not show nor 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (10,914,429) teaches an LED lighting apparatus having switch actuated by rotating collar; Halliwel (US 10,893,587) teaches an LED lighting device and a switch control unit configured to operate the one or more LED packages; Chien (US 2019/0230324) teaches an LED light device offering color changing light effects including body glow, color selection, timer for countdown for automatically turn-off light-source, or multiple different kelvin temperature white light for illumination for desired light brightness and color temperature; Diehl (US 2011/0095709) teaches a light bulb including a means for controlling a state of the networked light bulb for allowing a user to select a color from a plurality of colors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875